United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 01-1192
                                     ___________

Chidi N. Anunka,                     *
                                     *
           Appellant,                * Appeal from the United States
                                     * District Court for the
      v.                             * District of Minnesota.
                                     *
Joan Campbell; Minneapolis City      *      [UNPUBLISHED]
Council,                             *
                                     *
           Appellees.                *
                                ___________

                           Submitted: June 28, 2001
                               Filed: July 5, 2001
                                   ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Chidi N. Anunka appeals from the district court’s1 dismissal of his 42 U.S.C. §
1983 action as time-barred. Having carefully reviewed the record and the parties’
briefs, we agree that the complaint was filed after the expiration of the applicable six-
year limitations period, see Owens v. Okure, 488 U.S. 235, 249-50 (1989); Berg v.
Groschen, 437 N.W.2d 75, 77 (Minn. Ct. App. 1989), and that the circumstances did

      1
        The HONORABLE JOHN R. TUNHEIM, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the HONORABLE
FRANKLIN L. NOEL, United States Magistrate Judge for the District of Minnesota.
not justify equitable tolling, see Wilson v. Garcia, 471 U.S. 261, 269 (1985); Ochs v.
Streater, Inc., 568 N.W.2d 858, 860 (Minn. Ct. App. 1997). Accordingly, we affirm.
See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-